DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s information disclosure statement filed 3/23/2020 has been considered and is included in the file as amended.
Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  
In claim 10, line 2, “second base 86)” should be changed to --second base (86)--.
In claim 11, line 3, the claim should end in a period. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “an adhesive is provided on at least part of… the inner surface”, and the claim also recites “preferably all of” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examination purposes, claim 1 will be read as if the preferably statement is merely exemplary and therefore not required. 
Claim 1 recites the limitation "the dorsal side" in line 14. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a bed bug” in line 14. It is unclear if this is the same bed bug as in line 1 or in line 10 or a separate limitation.
Claim 4 recites the limitation "at least one hole" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Duehl et al. (US 2011/0289822) in view of Harris (US 2009/0183419).
Regarding claim 1, Duehl et al. discloses a trap (10) for bed bugs (Abstract: arthropod trap) comprising: an inner element (14) having an outer surface (Fig. 1) delimited by a first base (bottom of (14)) and a first top (top of (14)), and an outer element (12) being hollow ((14) enters and partially fills hollow (12)) and having a second base (bottom of (12)) and a second top (top of (12)) delimiting an inner surface, the outer element (12) being positioned around the inner element (14) with the second top adjacent to the first top and the second base adjacent to the first base (Figs. 1 and 2), a tapering space being defined between the outer surface of the inner element and the inner surface of the outer element, the tapering space tapering towards the first top (Fig. 2, the space between the cover and the base has to be tapered in order for the bottom layer of the base to be exposed below the cover), the tapering space being accessible to bed bugs crawling on the outer surface of the inner element through a base opening defined between the outer surface of the inner element and the second base (paragraph [0019]).
Duehl et al. is silent as to wherein an adhesive is provided on at least part of, preferably all of, the inner surface of the outer element for adhering to the dorsal side of a bed bug crawling on the outer surface of the inner element.
Harris teaches an adhesive is provided on at least part of, preferably all of, the inner surface of the outer element for adhering to the dorsal side of a bed bug crawling on the outer surface of the inner element (paragraphs [0027] and [0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trap of Duehl et al. to include an adhesive on the inner surface as taught by Harris to provide an additional capturing method to increase the chances of collecting the bed bugs.   
Regarding claim 2, Duehl et al. as modified by Harris teaches (references to Duehl et al.) wherein the inner element (14) is hollow and comprises a lure compartment (18) therein, and wherein a hole (20) for establishing fluid communication between the lure compartment (18) and the tapering space (space between cover and base) is provided in the outer surface. 
Regarding claim 3, Duehl et al. as modified by Harris teaches (references to Duehl et al.) wherein the inner element (14) comprises a lure compartment (18), and wherein the outer surface (Fig. 1) of the inner element (14) comprises a hole (20) for establishing fluid communication between a corresponding lure compartment (18) and the tapering space (space between cover and base).
Duehl et al. as modified by Harris is silent as to a plurality of individual lure compartments and a plurality of holes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have duplicated In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 5, Duehl et al. as modified by Harris teaches (references to Duehl et al.) wherein the inner element is made from paper or plastic (paragraph [0021]).
Regarding claim 6, Duehl et al. as modified by Harris teaches (references to Duehl et al.) wherein the inner element is made out of a lure material (paragraph [0021]; claim 11).
Regarding claim 7, Duehl et al. as modified by Harris teaches (references to Duehl et al.) wherein at least one groove or ridge (16), extending at least partly from the first base towards the first top, is provided in or on the outer surface of the inner element (Fig. 1). 
Regarding claim 8, Duehl et al. as modified by Harris teaches (references to Duehl et al.) wherein the inner surface of the outer element, and/or the outer surface of the inner element is provided with at least one spacing element (16) for ensuring a minimum distance between the outer surface of the inner element and the inner surface of the outer element at the second base (paragraphs [0019], [0023], and [0025]). 
Regarding claim 10, Duehl et al. as modified by Harris teaches (references to Duehl et al.) wherein the first base has a larger cross sectional area than the first top, 
Regarding claim 11, Duehl et al. as modified by Harris teaches (references to Duehl et al.) wherein the inner element has a conical, frustoconical, pyramidal or truncated pyramidal shape, and the outer element has a conical, frustoconical, pyramidal or truncated pyramidal shape (Fig. 1 shows frustoconical shapes for the inner element and the outer element). 
Regarding claim 13, Duehl et al. as modified by Harris teaches (references to Duehl et al.) wherein the outer element is detachable from the inner element (Fig. 1). 
Regarding claim 14, Duehl et al. as modified by Harris teaches (references to Duehl et al.) wherein at least one of the inner and outer elements is made from a folded or bent planar sheet, the planar sheet preferably being provided with a fastener for fastening one part of the planar sheet to another part of the planar sheet to maintain the planar sheet in a folded or bent configuration (paragraphs [0027] and [0028]). 
Regarding claim 15, Duehl et al. discloses a method of detecting and/or trapping bed bugs (Abstract: arthropod trap), comprising the steps of: providing a trap according to claim 1 (see rejection above for claim 1 details), and positioning the trap with the first base towards a planar surface in a locale where bed bugs are present or suspected of being present (Duehl et al.: paragraphs [0033]-[0041] include Experimental Series detailing the positioning of the trap where bugs are present or suspected of being present, as examples). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Duehl et al. (US 2011/0289822) in view of Harris (US 2009/0183419) and further in view of Akira et al. (GB 1507696).
Regarding claim 4, Duehl et al. as modified by Harris is silent as to wherein at least one hole is covered by a puncturable seal or a tearable cover.
 Akira et al. teaches at least one hole is covered by a puncturable seal or a tearable cover (p. 2, lines 47-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trap of Duehl et al. as modified by Harris with a cover over a hole as taught by Akira et al. in order to protect the trap in transport.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Duehl et al. (US 2011/0289822) in view of Harris (US 2009/0183419) and further in view of Frutos et al. (US 2017/0006849).
Regarding claim 9, Duehl et al. as modified by Harris teaches (references to Duehl et al.) wherein the outer element has a top opening ((19) in Fig. 1) at the second top. 
Duehl et al. as modified by Harris does not explicitly teach the top opening being configured for receiving the first top so that at least part of the first top extends through the top opening. 
Frutos et al. teaches a top opening being configured for receiving the first top so that at least part of the first top extends through the top opening (Fig. 10, (90) out of (100)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trap of Duehl et al. as modified .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Duehl et al. (US 2011/0289822) in view of Harris (US 2009/0183419) and further in view of Kloczko et al. (WO 2004098279).
Regarding claim 12, Duehl et al. as modified by Harris does not explicitly teach wherein an area of the inner surface of the outer element adjacent the second top is devoid of adhesive.
Kloczko et al. teaches an area of the inner surface of the outer element adjacent the second top is devoid of adhesive (lines 475-476 of machine translation, adhesive (3) can be applied over a partial area). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the trap of Duehl et al. as modified by Harris with adhesive on a selective portion as taught by Kloczko et al. in order to avoid an edge effect (Kloczko et al.: lines 495-497). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Holden (US 1194736) teaches a trap with an inner element and outer element with changing space between. Kim (KR 20160140315) teaches a trap with multiple components including an adhesive inner surface. Stolz (US 552792) and Nobbs (US 675338) teach a conical shaped trap. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643